DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6,038,971) in view of Usami et al. (US 2003/0051801, hereafter Usami) and Berner. (US 6,076,459)
With respect to claim 1, Fischer teaches a printing method that carries out printing using a screen gauze (screen 1) including a plurality of holes for passing a printing ink, which is an ink to be attached to a medium to be printed, the printing method comprising: a covering process of covering one surface of the screen gauze with a covering member (support 2), which is a member different from the screen gauze (col. 4, lines 33-46); a mask forming process of ejecting a mask forming liquid, which is a liquid used to form a mask (covering layer 3) that covers one part of an other surface of the screen gauze, from an ejection head, the mask 
Fischer does not explicitly teach wherein the mask forming liquid is an ultraviolet curable ink that cures by irradiation of an ultraviolet light, having a viscosity of smaller than or equal to 20 mPa-s, and the ejection head ejects the mask forming liquid through an inkjet scheme; wherein during formation of the pattern, immediately after the ultraviolet curable ink being landed on and brought into contact with the screen gauze, the ultraviolet light is irradiated to cure the ultraviolet curable ink.
Usami teaches a printing mask forming method comprising: ejecting a mask forming liquid (fluid ink blocking material, par. 52) from an ejection head based on a pattern set in advance to form the mask (par. 61), wherein the mask forming liquid is an ultraviolet curable ink that cures by irradiation of an ultraviolet light, (par. 63, 66-67, 132-134) having a viscosity of smaller than or equal to 20 mPa-s (par. 74), and the ejection head ejects the mask forming liquid through an inkjet scheme. (par. 49)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Fischer to operate with an inkjet scheme and a UV curable ink, as taught by Usami, in order to readily apply the mask forming liquid in a desired pattern using a well-known type of application.
Berner teaches a printing mask forming method wherein a mask forming liquid is a light curable liquid, wherein during formation of the pattern, immediately after the light curable liquid 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Fischer to include immediately exposing the curable ink to a light for curing, as taught by Berner, in order to ensure that the curing is carried out immediately to prevent potential irregularities in the mask pattern.
With respect to claim 12, although Fischer, as modified by Usami and Berner, does not explicitly teach wherein the covering member is a repeelable film, one having ordinary skill in the art at the time the invention was filed would find this an obvious choice of support in order to be able to readily place and remove the covering member as needed.
	With respect to claim 13, Fischer teaches a method for manufacturing a screen printing plate (screen 1), which is a plate used in screen printing, the method comprising a covering process of covering one surface of a screen gauze including a plurality of holes for passing a printing ink, which is an ink to be attached to a medium to be printed, with a covering member, (support 2) which is a member different from the screen gauze (col. 4, lines 33-46); a mask forming process of ejecting a mask forming liquid, which is a liquid used to form a mask (covering layer 3) that covers one part of an other surface of the screen gauze, from an ejection head, the mask forming process including ejecting the mask forming liquid from the ejection head based on a pattern set in advance to form the mask (col. 5, lines 11-17); and a peeling process of peeling the covering member from the screen gauze. (removing the support)
Fischer does not explicitly teach wherein the mask forming liquid is an ultraviolet curable ink that cures by irradiation of an ultraviolet light, having a viscosity of smaller than or equal to 20 mPa-s, and the ejection head ejects the mask forming liquid through an inkjet scheme; wherein during formation of the pattern, immediately after the ultraviolet curable ink being landed on and brought into contact with the screen gauze, the ultraviolet light is irradiated to cure the ultraviolet curable ink or wherein the covering member is a repeelable film.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Fischer to operate with an inkjet scheme and a UV curable ink, as taught by Usami, in order to readily apply the mask forming liquid in a desired pattern using a well-known type of application.
Berner teaches a printing mask forming method wherein a mask forming liquid is a light curable liquid, wherein during formation of the pattern, immediately after the light curable liquid being landed on and brought into contact with the screen gauze, the light is irradiated to cure the light curable liquid. (col 3, lines 56-59)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Fischer to include immediately exposing the curable ink to a light for curing, as taught by Berner, in order to ensure that the curing is carried out immediately to prevent potential irregularities in the mask pattern.
Although the references do not explicitly discuss that the cover member is a repeelable film, one having ordinary skill in the art at the time the invention was filed would find this an obvious choice of support in order to be able to readily place and remove the covering member as needed.

Allowable Subject Matter
Claim 11 is allowed. The following is an examiner’s statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art fails to teach or render obvious a printing method as claimed, particularly including a covering member that is a flexible film member, different from the screen gauze, and an entering process of pressing the covering member from a side of one surface of the screen gauze in a state where the covering member is brought into contact with the screen gauze against the plurality of holes of the screen gauze and the covering member is entered into at least halfway through the holes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 13 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/            Primary Examiner, Art Unit 2853